United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2183
Issued: September 30, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 24, 2010 appellant filed a timely appeal from a July 22, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On November 5, 2009 appellant, then a 45-year-old mail carrier, filed an occupational
disease claim alleging that she sustained lower back and leg pain on the job. She added in a
November 6, 2009 statement that she was previously treated for left leg and knee symptoms
1

5 U.S.C. § 8101 et seq.

related to a fall that occurred while she was chased by a dog on her postal route. Following this
event, appellant experienced progressive back pain whenever she walked, stood, sat, lifted items
or climbed stairs. Due to increased pain she was occasionally unable to walk. Appellant stopped
work on November 17, 2009.2
In an October 23, 2009 report, Dr. Roseanna M. Lechner, a Board-certified neurosurgeon,
noted that she treated appellant since September 15, 2009 for back and leg pain. Appellant
specified that she was being chased by a dog on her postal route sometime in November 2008
when she fell and landed on her left knee. Thereafter, she had intermittent back pain that first
radiated to her left leg and, in or around June 2009, extended to her right leg. This condition
hindered her ability to complete her route, carry extra weight and climb steps. Dr. Lechner
examined appellant and observed lumbar tenderness and spasms to palpation, a bilateral absence
of ankle jerk and a positive bilateral straight leg raise test. She pointed out that magnetic
resonance imaging (MRI) scans conducted on February 6 and September 18, 2009 exhibited L4L5 disc bulging with degenerative facet disease and moderate foraminal narrowing. Lumbar
films and a computerized tomography (CT) scan from October 10, 2009 showed L4-L5 bilateral
hypertrophy, vacuum disc and grade 1 spondylolisthesis. Dr. Lechner diagnosed L4-L5
spondylolisthesis with diffuse disc bulging and incompetent facets, concluding:
“As [appellant] had no complaints of back pain prior to her fall in
November 2008, it is with a reasonable degree of medical certainty that her
current back and leg pain was caused by the fall. The bulging disc could
certainly be caused by an injury such as this. In addition, the fall could aggravate
underlying degenerative facet disease causing the spondylolisthesis.”
The employing establishment controverted the claim in a November 9, 2009 letter on the
grounds that appellant did not seek prompt medical attention after her alleged November 2008
fall and failed to provide sufficient evidence to establish the elements of her claim.
In a December 8, 2009 letter, OWCP informed appellant that additional evidence was
needed to establish her claim. It gave her 30 days to submit a factual statement describing the
employment factors that contributed to her condition and medical reports offering a physician’s
reasoned opinion explaining how these factors caused the injury.
Appellant responded in a December 26, 2009 letter that she lifted and carried a mailbag,
mail buckets, packages and magazines for eight hours each workday. Her tasks also entailed
continuous standing, walking, stair-climbing, bending and twisting. Appellant attributed her
worsening back and leg pain to these activities.
In a December 18, 2009 report, Dr. Lechner acknowledged appellant’s November 2008
fall and stated that she continued to work despite pain and subsequently developed progressive
right lower back and leg pain. She advised that the September 18, 2009 MRI scan showed

2

The record reflects that appellant previously filed a claim for compensation related to the November 2008
incident, which was not formally adjudicated. OWCP File No. xxxxxx288. Appellant also filed claims for left and
right shoulder sprains. None of these claims are before the Board on the present appeal.

2

significant progression of appellant facet disease while x-rays showed slipping of L4 on L5 with
grade 1 spondylolisthesis. Dr. Lechner opined:
“During the time from February to September [appellant] continued to carry her
mailbag, climb up and down steps, lift packages that might weigh up to 60
pounds, and do repeated bending and twisting. She already had disruption of the
disc and facet joints at L4-5 due to her fall in November 2008. This continued
daily stress on [appellant’s] back caused progressive disruption of the disc and
facet joints leading to instability and spondylolisthesis and the chronic back pain
she is experiencing.”
By decision dated February 4, 2010, OWCP denied appellant’s claim, finding the
evidence insufficient to demonstrate that she experienced the employment factors as alleged.
Appellant requested a telephonic hearing, which was held on May 7, 2010. She testified
that she started working for the employing establishment in 2007. After the November 2008
incident, appellant returned to her regular duties, which included carrying a mailbag weighing up
to 60 pounds, buckets of mail and boxes of magazines. She asserted that her condition worsened
to the point that she could barely walk. On January 11, 2010 appellant underwent back surgery
for her condition, but still experienced symptoms postoperatively. She was consequently placed
on leave without pay.
On July 22, 2010 an OWCP hearing representative modified the February 4, 2010
decision to find that appellant experienced the employment factors as alleged. He denied her
claim on the grounds that the medical evidence did not sufficiently establish that these accepted
factors led to lower back and leg injuries.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disabilities and/or specific conditions for which compensation is claimed are
causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

3

disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence of record supports that appellant routinely carried mail, packages, and
magazines in mailbags and buckets and performed other duties for the employing establishment
that involved stair climbing, bending and twisting. Appellant was diagnosed with L4-L5
spondylolisthesis, diffuse disc bulging and degenerative facet disease. The Board finds the
medical evidence is insufficient to establish that the accepted employment factors caused or
contributed to her lower back and leg condition.
In a December 18, 2009 report, Dr. Lechner related that appellant originally fell in
November 2008 and sustained L4-L5 disc and facet joint disruptions, but continued to carry her
mailbag, climb stairs, lift heavy packages and perform routine bending and twisting. She opined
that this continued stress on appellant’s back “caused progressive disruption of the disc and facet
joints leading to instability and spondylolisthesis and the chronic back pain she is experiencing.”
Dr. Lechner did not provide a fully detailed medical explanation addressing how heavy lifting,
climbing, bending and twisting caused appellant’s condition.8 She opined in an October 23,
2009 report that appellant’s lower back and leg condition was due to her November 2008 fall,
pointing out that she was asymptomatic prior to this event. Although the physician attributed
appellant’s condition to the latter’s federal employment, she did not address any of the accepted
work factors9 or explain why particular work factors caused or aggravated a diagnosed condition.
Moreover, Dr. Lechner’s observation that appellant was asymptomatic before November 2008
and symptomatic afterward, by itself, is not sufficient opinion on causal relationship.10 A

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

7

I.J., 59 ECAB 408, 415 (2008); Woodhams, supra note 4 at 352.

8

Joan R. Donovan, 54 ECAB 615, 621 (2003); Ern Reynolds, 45 ECAB 690, 696 (1994).

9

See John W. Montoya, 54 ECAB 306, 309 (2003). See also M.W., 57 ECAB 710 (2006); James A. Wyrick, 31
ECAB 1805 (1980) (medical opinions based on an incomplete or inaccurate history are of diminished probative
value).
10

See D.I., 59 ECAB 158 (2007); T.M., Docket No. 08-975 (issued February 6, 2009).

4

temporal relationship alone has been held of diminished probative value on causal relation.11 In
the absence of a well-reasoned medical opinion explaining causal relationship, appellant failed to
meet her burden.
Appellant’s counsel argues that the July 22, 2010 decision was contrary to fact and law.
As noted, the medical evidence did not sufficiently establish that appellant’s duties for the
employing establishment were causally related to her lower back and leg condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the July 22, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: September 30, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

See Louis T. Blair, Jr., 54 ECAB 348 (2003).

5

